Citation Nr: 0124787	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 11, 1998, 
for a compensable rating for a scar on the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which raised the rating for a 
service-connected scar of the left hand from noncompensable 
to 10 percent from March 11, 1998.  Service connection for a 
left hand scar rated noncompensably disabling had previously 
been granted by a rating decision of August 1998.  By a 
decision of July 1999, the Board increased the rating for the 
scar to 10 percent.  The August 1999 rating decision assigned 
an effective date of March 11, 1998, for the 10 percent 
rating and the veteran appealed.  The Board's July 1999 
decision also denied the veteran's appeal for a rating higher 
than 20 percent for residuals of a left little finger 
laceration with tendon transfer from the left ring finger.  
The July 1999 Board decision was final with regard to the 
rating for that disability, and that issue is not before the 
Board at this time.  38 C.F.R. § 20.1100.    

In support of his contention that the effective date for the 
compensable rating for the left little finger should extend 
back either to the date of separation from service or to a 
1983 VA examination at which tenderness was noted, the 
veteran, through his representative, has expressed the belief 
that the initial adjudication on his claim in 1983 involved 
clear and unmistakable error in failing to assign such a 
rating at that time.  The issue of entitlement to an earlier 
effective date based on clear and unmistakable error in any 
rating decision before August 1999 has not been developed or 
certified for review on appeal and is referred to the RO for 
appropriate action.  The effective date issue addressed in 
the present decision is limited to the question of whether 
the August 1999 rating decision correctly applied the law and 
regulations when implementing the Board's July 1999 award of 
an increased rating for the left little finger scar based on 
the claim pending at that time.  

During the course of the present appeal, particularly in 
testimony and a written submission received at a March 2001 
hearing before the Board, the veteran appears to have raised 
a number of new claims, including (1) entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities, (2) entitlement to service connection 
for a left arm and shoulder disability secondary to service-
connected left hand disabilities, (3) entitlement to service 
connection for a bilateral arm or wrist disorder claimed as 
carpal tunnel syndrome, and (4) entitlement to service 
connection for a right shoulder disability secondary to the 
service-connected left hand disabilities.  These claims have 
not been developed or certified for appellate review and are 
not inextricably intertwined with the appellate issue 
properly before the Board.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994); Parker v. Brown, 
7 Vet. App. 116 (1994).  Accordingly, these matters are 
referred to the RO for clarification and action as 
appropriate.  


FINDINGS OF FACT

1.  A 20 percent rating has been in effect since 1983 for 
residuals of a laceration of the left little finger, 
postoperative tendon transfer from the ring finger, under the 
rating code applicable to unfavorable ankylosis of the ring 
and little fingers.    

2.  An informal claim for an increased rating for the 
service-connected disability was received in January 1995.  
That claim was denied and the veteran initiated an appeal.  

3.  On December 31, 1997, the Board remanded the issue of 
entitlement to a rating higher than 20 percent for the left 
ring and little finger disability for additional evidentiary 
development and adjudication.

4.  In August 1998, while the appeal was in remand status, 
the RO granted service connection for a scar of the left hand 
and assigned a separate noncompensable evaluation effective 
December 31, 1997.  

5.  The veteran did not appeal the effective date assigned 
for the award of service connection for a scar of the left 
hand.

6.  By a decision of July 1999, the Board denied a rating 
higher than 20 percent for the left hand finger disability 
and assigned a 10 percent rating for the left hand scar.  

7.  A rating decision of August 1999 implemented the Board 
decision and assigned  an effective date of March 11, 1998, 
for the 10 percent rating for the left hand scar.  

8.  It is not factually ascertainable from the evidence of 
record that an increase in disability involving the left hand 
scar occurred before March 11, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 11, 
1998, for a compensable rating for a scar of the left hand 
are not met.  38 U.S.C.A. §§ 5110(a), 7105 (West 1991); 
38 C.F.R. § 3.400(o) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1982, while in military service, the veteran 
sustained a laceration of the flexor tendon of the left 
little finger at the base of the finger, at the proximal 
flexion crease, with laceration of the radial digital nerve.  
A repair was performed, but one week later the repair was 
"disrupted".  A salvage procedure involving transfer of the 
superficialis tendon was performed in November 1982.  The 
service medical records reflect that the veteran is right 
handed.  

The veteran underwent a VA examination in November 1983 in 
conjunction with his original claim.  It was reported that 
after the injury the veteran had undergone surgery.  He was 
reinjured when someone squeezed his hand and broke the 
incision, and a second operation was performed.  A third 
operation, a tendon transplant, was performed in November 
1982.  A doctor wanted to do a fourth operation but the 
veteran was discharged from service before it could be done.  
The veteran complained of weakness, inability to completely 
close the fist and a very limited range of motion of the 
little finger.  On examination, range of motion of the little 
finger was limited to 10 degrees and the ring finger had 90 
degrees of motion.  The findings on examination included a 4 
by 1 1/2 inch scar over the left palm which was depressed and 
slightly tender and disfiguring.  

By a rating decision of December 1983, service connection was 
granted for the residuals of the laceration of the left hand, 
including the postoperative transfer of the superficialis 
tendon of the ring finger to the proximal interphalangeal 
joint of the little finger.  A 20 percent rating was assigned 
from the day following separation from service in May 1983 
under Diagnostic Code 5219 (unfavorable ankylosis of the ring 
and little finger).  

Subsequent medical records show that in March 1991 the 
veteran underwent a flexor tendon repair.  In June 1991 he 
underwent a Stage 1 flexor tendon reconstruction with 
placement of a Hunter rod.  Stage 2 of the reconstruction 
procedure was to take place in October 1991 but was not 
performed because the veteran got a new job.  At a VA 
examination in February 1992, a scar on the palmar aspect of 
the left hand compatible with a history of laceration and 
subsequent surgeries was noted.  At an August 1993 
examination it was reported that the veteran had had multiple 
complications with infection from his surgeries.  A 
significant, old, well-healed scar, irregular in alignment, 
along the lateral palmar surface of the left hand was 
described.  A post-service on-the-job injury which resulted 
in a partial amputation of the left index finger was also 
noted.  On neurological evaluation, multiple scars over the 
palm of the left hand were noted.  By a decision dated in 
August 1994, the Board denied an appeal for a rating higher 
than 20 percent for the left hand disability.

A January 1995 surgical evaluation from G. Durham-Smith, 
M.D., was accepted by the RO as a claim for an increased 
rating for the hand disability.  The evaluation noted the 
veteran's complaints of ongoing pain in the left upper 
extremity and the dysfunctional nature of the left little 
finger.  The statement contained no description of the scar 
now in issue.  A ray amputation of the left little finger was 
recommended as the option which would result in the best 
possible return of left hand function.   

By a rating decision of August 1995, the RO denied an 
increased rating, and the veteran submitted a timely notice 
of disagreement with this determination.  At a hearing before 
the Board in November 1997 the veteran reported that he had 
undergone nine surgical procedures on his left little finger.  
He claimed that after nine operations the scar tissue had 
continued to grow and that it affected not only the finger, 
but the whole hand.  He stated that when the scar tissue 
became cold, his hand cramped up.  In December 1997, the 
Board remanded the appeal for additional evidentiary 
development.  

In a statement dated March 11, 1998, Dr. Durham-Smith 
described the current status of the veteran's hand as 
essentially unchanged from 3 years prior.  The non-functional 
nature of the little finger was confirmed and the 
recommendation for amputation as the way to relieve his pain 
was repeated.  The Doctor quoted an A.M.A. [American Medical 
Association] guide which considered a total loss of the 
little finger to constitute a 10 percent loss of hand 
function.  However, it was his personal, subjective 
assessment that the veteran's hand impairment constituted a 
25 percent impairment of hand function, and he considered 
that equivalent to a 14 percent impairment of the entire 
person.  The statement contained no description of scar 
manifestations.  

A VA examination was performed in June 1998.  A surgical scar 
was noted and described as a diagonal-type incision extending 
from the base of the palm to the fifth distal interphalangeal 
joint.  The veteran's condition was evaluated as being 
consistent with progressive scarring and loss of 
extensibility/flexibility of the Hunter rod.  The examiner 
believed that the current examination and residual scar were 
consistent with progressive fibrosis of the track of the left 
fifth flexor tendons, especially involvement of the Hunter 
rod.  The skin scar was not noted to be specifically tender 
or painful at any point.  Signs of a progressive contracture 
almost consistent with a Dupuytren's contracture of the fifth 
finger along the course of the implanted Hunter rod was 
noted.  

The RO reviewed the claim in August 1998 and granted service 
connection for a scar of the left hand.  A noncompensable 
rating was assigned from December 31, 1997.  The case was 
then returned to the Board for further review.  

By its July 1999 decision, the Board found that the residuals 
of the left little finger laceration with tendon transfer 
were consistent with unfavorable ankylosis and weakness of 
the finger, but could not be assigned a rating higher than 20 
percent under Diagnostic Code 5219 because that was the 
highest rating provided for unfavorable ankylosis of two 
digits of one hand.  However, the Board found that although 
the functional loss objectively manifested by weakness and 
separately rated contracture ankylosis had been separately 
rated, the scar of the little finger warranted a 10 percent 
rating because of the veteran's complaints that the scar was 
painful.  38 C.F.R. § 4.118, Codes 7803-7805 and Esteban v. 
Brown, 6 Vet. App. 259 (1994) were cited.  The decision 
contained the following language:

In this regard, the Board finds that the 
medical evidence of pain and weakness 
does support additional compensation for 
the veteran's left hand scar.  The 
veteran has consistently complained of 
left hand pain that interferes with 
functional use and employment.  A recent 
private medical report and a recent VA 
examination report provide detailed 
findings showing that the veteran 
experiences considerable weakness and 
loss of function due to his service-
connected left hand disability.  
Considering this objective evidence, the 
Board finds that the left hand scar 
warrants a 10 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 7804.

An RO rating decision of August 1999 implemented the Board's 
decision with respect to the evaluation of the rating for the 
scar.  The RO assigned an effective date of March 11, 1998, 
for the 10 percent rating assigned by the Board.

In his notice of disagreement and substantive appeal, the 
veteran complained that the 10 percent rating did not come 
close to the rating that he should have for his hand and that 
the award should have been dated back farther than 1998.  He 
claimed that the rating did not begin to compensate him for 
the pain which he had had since 1987. 

The veteran testified at a hearing before the Board in March 
2001.  He claimed that the scar had caused problems for him 
since the time of his first operation and noted that a VA 
examination of November 1983 had noted that the scar was 
depressed and slightly tender.  He stated that the same scar 
had been opened up for each operation.  He complained that it 
hurt constantly and that the pain never stopped.  The 
undersigned Board Member who conducted the hearing read into 
the record a description of the scar, indicating that the 
scar ran from the midpoint of the palmar surface of the base 
of the hand up to the tip of the fifth finger.  There did not 
appear to be any discoloration.  The veteran indicated that 
the scar was 1/4-inch wide at the widest point.  The 
veteran's wife provided a further description of pain 
associated with the veteran's left hand.  She reported that 
she massaged his hand and applied vitamin E to soften the 
scar. 

II.  Analysis.

As an initial matter, during the pendency of this appeal, 
Congress enacted the Veterans Claims Assistance Act of 2000 
(the VCAA).  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various legal criteria that apply in this case.  In addition, 
the RO has made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
This case was remanded by the Board to obtain all available 
medical evidence pertaining to the status of the veteran's 
left hand disability.  The veteran and his representative 
have pointed to no existing records which would be pertinent 
to the issue on appeal.  The veteran and his attorney have 
been accorded ample opportunity to present evidence and 
argument in support of his claim and the veteran has been 
accorded an opportunity to testify at a hearing before the 
Board.  In short, the Board is satisfied that the VA has met 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.  Under such circumstances, no 
further assistance to the veteran is required to comply with 
the duty to assist requirements of the VCAA and its 
implementing regulation.  

The disability evaluations assigned for the veteran's 
service-connected left hand disabilities were determined by 
application of rating criteria found in the VA Schedule for 
Rating Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Under Diagnostic Codes 7803 
and 7804, superficial scars may be rated as 10 percent 
disabling if they are poorly nourished with repeated 
ulceration or if they are tender and painful on objective 
demonstration.  Under Code 7805, scars are otherwise rated on 
the basis of limitation of function of the part affected.  VA 
regulations provide that in every instance where the 
diagnostic code does not provide a zero percent evaluation, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

The governing statute and VA regulations set forth the 
general rule that the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an increased disability 
rating is the date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within one year from such date.  If a claim is not 
received within one year of such date, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2001).  

Under the circumstances of the present case, the period of 
the veteran's potential entitlement to an earlier effective 
date for the 10 percent rating is short.  The August 1998 
rating decision that granted a separate service connected 
disability rating for the scar and assigned a December 31, 
1997 effective date for that award is now final in the 
absence of a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104 (2001).  The veteran's current effective date 
allegations have arisen instead in an appeal from an August 
1999 rating decision which assigned a 10 percent rating from 
March 11, 1998.  Since the law precludes the payment of 
compensation for any period before the effective date of the 
underlying service connection award, the period for which an 
earlier effective date for the 10 percent rating may now be 
considered is limited to the brief interval extending from 
July 31, 1997, through March 10, 1998.  38 U.S.C.A. §§ 1110, 
1114, 1155; Grantham v. Brown, 114 F.3d 1156 (1997), Holland 
v. Gober, 10 Vet. App. 433 (1997).  

Application of the above effective date criteria requires 
consideration of the extent of current disability, the date 
of receipt of the claim for an increased rating and the date 
on which it is factually ascertainable that an increase in 
disability occurred, as demonstrated by the medical evidence.  
The original left hand disability, consisting of residuals of 
the left hand laceration, has been rated since 1983 under 
Diagnostic Code 5219, which provides for a 20 percent rating 
for unfavorable ankylosis of the ring and little fingers.  
During the period since the initial award, the veteran has 
undergone further surgical procedures for the hand and has 
had an accumulation of scar tissue in the hand which has 
resulted in a flexion contraction deformity and substantial 
functional impairment of the little finger due to pain, 
weakness, and an absence of active flexion or extension.  
Amputation of the little finger has been recommended but has 
been declined by the veteran.  

As noted above, the propriety of the 20 percent rating under 
Code 5219 is not at issue before the Board, but the medical 
problem of distinguishing the manifestations rated under that 
code from those rated under the scar codes is central to 
determining the proper rating and effective date for the 
scar.  The assignment of a separate rating for the scar by 
its nature presupposes that such a differentiation is in fact 
possible on the basis of the medical record available.  The 
assignment of multiple separate ratings for elements of the 
same service-connected disability is not only permitted but 
mandated in circumstances where the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.118 (2001).  If duplication and 
overlapping are avoided, separate ratings do not contravene 
the VA regulation that prohibits the pyramiding of ratings 
for service-connected disabilities.  38 C.F.R. § 4.14.  See 
also Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  In this 
case, however, pain and tenderness have not been medically 
identified as manifestations of the scar.  In fact, the March 
1998 statement from Dr. Durham-Smith made no reference to a 
scar, and the June 1998 VA examination report specifically 
noted the absence of pain and tenderness associated with it.  
The veteran clearly has pain and functional limitation in the 
left hand as a whole but the record does not provide a 
satisfactory objective basis for finding that the pain is due 
to the scar, as distinguished from the underlying post-
surgical functional disability which primarily involves the 
little finger.  

The July 1999 Board decision did not elucidate this problem.  
The existing 20 percent rating was the highest rating 
assignable under Code 5219 for disability, specifically an 
unfavorable ankylosis, of the left ring and little finger.  
It is also perhaps relevant to note that under Code 5223 
favorable ankylosis of the ring and little fingers has a 
maximum rating of 10 percent, and both Codes 5219 and 5223 
would apply even if the hand involved were the major, rather 
than the minor extremity.  Amputation of the ring and little 
fingers of the minor extremity is also rated as 20 percent 
disabling under Code 5151 (a single finger amputation of the 
little finger, as has been proposed here would be 10 percent 
disabling under Code 5156, although it could be rated 20 
percent if more than half the metacarpal were resected).  
Hence, under any possible applicable code, no rating higher 
than 20 percent could be assignable without separate 
consideration of the scar under the scar codes.  See 38 
C.F.R. §§ 4.40, 4.45 (2000) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (when the maximum schedular 
evaluation based on limitation of motion has been granted, an 
increased rating cannot be assigned pursuant to DeLuca).  The 
prior Board decision acknowledged the veteran's subjective 
complaints of scar pain and accepted it, even though there 
was a lack of objective evidence of pain.  Muddling of the 
distinction between functional impairment and pain in 
applying the scar codes would not create problems were it not 
for the fact that the functional impairment is also included 
within the 20 percent rating assigned for the underlying 
finger disability under Code 5219.  

To complicate things further, the 20 percent rating under 
Code 5219 is the highest rating that can be assigned without 
violation of the amputation rule set forth in 38 C.F.R. 
§ 4.68 (2000), which provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Under Diagnostic Code 5156, a 20 percent rating 
is assignable for amputation of the little finger of either 
the major or minor extremity when there is metacarpal 
resection (more than one-half of the bone lost).  The fact 
that the scar extends not merely along the finger, but into 
the palm as well, may arguably permit some leeway in applying 
the amputation rule.  However, that rule goes more to the 
question of what the maximum possible rating should be, 
rather than to the effective date of the additional 10 
percent rating for the scar.

Lastly, the basis for the RO's selection of March 11, 1998, 
as the effective date is unclear from the record.  March 11, 
1998, was the date of a statement received from Dr. Durham-
Smith, but the statement does not discuss the scar or 
coincide with any significant medical or adjudicative event 
in the history of the scar.  In fairness to the RO, the 
Board's lack of clarity in defining the basis for the 
separate rating or in identifying the medical evidence upon 
which it relied, complicated the process of determining any 
date from which it might be factually ascertainable that an 
increase in disability had occurred.  In addition, the record 
prior to the Board decision does not show any document or 
communication specifically raising the issue of entitlement 
to a separate scar rating.  

For the reasons discussed herein, the Board is unable to 
identify any legally or factually viable earlier effective 
date for the assignment of a separate compensable scar 
rating.  The award of separate service connection and the 
later assignment of a 10 percent rating under Esteban 
constitute, in a sense, artificial byproducts of the 
adjudication involving the underlying little finger 
disability rather than a reflection of a separate and clearly 
defined entity.  The Board's present review is thus 
circumscribed to that extent.  The RO determinations with 
regard to the scar which are favorable to the veteran are not 
on appeal and cannot be reduced or terminated.  38 C.F.R. 
§§ 3.104, 3.105, 20.301, 20.1000; Nolen v. Gober, 222 F.3d, 
1356 (2000); but cf. Jackson v. Principi, No. 01-7007 (Fed. 
Cir. Sept 10. 19, 2001) (Board may deny claim due to no new 
and material evidence where RO considered claim on merits).  
For purposes of the present determination, it suffices to 
assume that the evidence of record established that the scar 
underwent an ascertainable increase in disability due to pain 
or due to functional impairment separate from that associated 
with the underlying hand disability during the period between 
December 31, 1997, and March 11, 1998, such as to permit the 
assignment of that date as the effective date of the award.  

ORDER

An effective date earlier than March 11, 1998, for a separate 
compensable rating for a scar of the left little finger is 
denied.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals




 

